Citation Nr: 1505245	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to May 1989 and from June 1989 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Regional Office (RO) in Waco, Texas which, in part, denied service connection for hearing loss of the right ear.  Jurisdiction of this matter has subsequently been transferred to the RO in Louisville, Kentucky.

In July 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the Waco RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a right ear hearing loss disability that is related to active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for right ear hearing loss; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.




      Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

      Factual Background and Analysis

The Veteran contends that his current right ear hearing loss disability is the result of his in-service noise exposure.  Notably, the Veteran is already service-connected for a left ear hearing loss disability and a tinnitus disability based on conceded in-service noise exposure.

Audiometric testing at the Veteran's entrance examination in June 1989 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10

Audiometric testing at the Veteran's examination in March 1991 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
20

Audiometric testing at the Veteran's examination in September 1993 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
10

Audiometric testing at the Veteran's separation examination in April 2000 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
10



The Veteran underwent a VA examination in July 2011.  

Audiometric testing at the Veteran's examination in July 2011 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The examiner provided a diagnosis of sensorineural hearing loss in the right ear.  The examiner noted that the Veteran's left ear hearing loss was documented in the Veteran's service treatment records but that his right ear readings were within normal limits upon separation.  The examiner opined that as the Veteran's right ear hearing was within normal limits upon separation, the current mild hearing loss of the right ear was not due to service as the onset was well after release.  

In a September 2014 letter, a private audiologist noted that the audiometric evaluation revealed a mild high frequency hearing loss in the right ear.  The audiologist noted that the Veteran was exposed to excessive noise levels from engines in accordance with his job duties as a motor transport mechanic and a heavy construction equipment repairman in the service.  Based upon the examination and a review of the Veteran's service treatment records, the private audiologist opined that it was as least as likely as not that the Veteran's current hearing loss was contributed to by noise exposure during his military service.  This was based in part on the Veteran's military noise exposure and that a 1991 physical demonstrated a significant threshold shift at 4000Hz compared to his June 1998 induction examination.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right ear hearing loss disability is warranted. 

The record shows that the Veteran currently has right ear hearing loss for VA compensation purposes.  The first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current right ear hearing loss is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of right ear hearing loss.  However, when considering the circumstances of the Veteran's service, he was undoubtedly exposed to some noise exposure in service.  Moreover, the Veteran's conceded in-service noise exposure was sufficient to result in service-connected chronic tinnitus and service-connected left ear hearing loss.  

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current right ear hearing loss disability that is related to service.  

In support of this conclusion, the Board notes that the private physician in a November 2014 letter determined that the Veteran's hearing loss disability was directly related to his in-service noise exposure as she concluded that it was as least as likely as not that the Veteran's current hearing loss was contributed to by noise exposure during his military service.

The Board acknowledges that the July 2011 VA examiner opined that the right ear hearing loss was not caused by military noise exposure.  The Board notes, however, that the examiner's opinion was apparently based solely on the fact that the Veteran's right ear hearing was within normal limits and there was no complaint of right ear hearing loss documented in the service treatment records.  Notably, while the November 2014 private audiologist indicated that there was a threshold shift in the Veteran's right ear hearing at 4000Hz from a March 1991 audiogram in comparison to a June 1998 induction examination, the July 2011 VA examiner did not address this threshold shift.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current right ear hearing loss disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a right ear hearing loss disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for a right ear hearing loss disability is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


